Citation Nr: 0946018	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  07-04 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
asthma.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
insomnia with disrupted sleep architecture, including as due 
to exposure to asbestos.

3.  Entitlement to service connection for insomnia with 
disrupted sleep architecture, including as due to exposure to 
asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to 
September 1955.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which found that new and 
material evidence had been received sufficient to reopen 
previously denied claims for service connection for asthma 
and insomnia with disrupted sleep architecture, but  
denied on the merits the issues of entitlement to service 
connection for asthma and for insomnia with disrupted sleep 
architecture.  

As support for his claim, the Veteran provided testimony at a 
hearing before RO personnel in April 2007.  The transcript of 
the hearing has been associated with the claims file and has 
been reviewed. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of whether new and material evidence has been 
received to reopen a previously denied claim for asthma and 
entitlement to service connection for insomnia with disrupted 
sleep architecture are REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for insomnia with 
disrupted sleep architecture due to exposure to asbestos, 
claimed as a pulmonary condition, in a November 2004 rating 
decision.  The Veteran was notified of the decision and of 
his appellate rights, but he did not initiate an appeal.

2.  The additional evidence received since the November 2004 
rating decision is new, relevant, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2004 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2009).

2.  New and material evidence has been received since the 
November 2004 decision to reopen the claim for service 
connection for insomnia with disrupted sleep architecture.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in February 
2006.  This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim, (2) informing the 
Veteran about the information and evidence the VA would seek 
to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

In addition, with regard to new and material evidence, the 
February 2006 VCAA notice letter is compliant with the U.S. 
Court of Appeals for Veterans Claims (Court) decision in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), as it sufficiently 
explained the bases of the prior denial (i.e., the 
deficiencies in the evidence when the claim was previously 
considered).

Furthermore, a November 2007 letter from the RO further 
advised the Veteran that a disability rating and an effective 
date will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he 
has received all required notice in this case, such that 
there is no error in content. 

However, the Board acknowledges the RO did not provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded until after the rating decision on appeal; thus, 
there is a timing error as to the additional VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, 
the Court held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, additional VCAA 
notice was provided in November 2007, after issuance of the 
initial unfavorable AOJ decision in May 2006.  However, both 
the Court and the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit Court) have since further clarified 
that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, with a subsequent 
readjudication of the claim, so that the essential fairness 
of the adjudication, as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (holding that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, however, although the RO provided additional VCAA 
notice in November 2007, it did not readjudicate the claim by 
way of a subsequent SSOC.  Thus, in essence, based on the 
above case law, the timing defect in VCAA notice was not 
rectified.  Regardless, the Court has held that the failure 
of the claimant to submit additional evidence following 
proper notification may constitute a waiver of readjudication 
or render the error harmless.  Medrano v. Nicholson, 21 Vet. 
App. 165, 173 (2007).  Here, the Veteran submitted no 
additional pertinent evidence in response to the November 
2007 VCAA notice letter.  Therefore, the absence of a 
subsequent SSOC after the November 2007 notice is not 
prejudicial because the result of such a readjudication on 
exactly the same evidence and law previously considered would 
be no different than the previous adjudication.  Medrano, 21 
Vet. App. at 173.  

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), and VA treatment records.  Further, the 
Veteran and his representative have submitted statements in 
connection with his claim.  The Veteran also has been 
afforded an opportunity to provide testimony before RO 
personnel regarding his claim.  Therefore, the Board is 
satisfied that all relevant evidence identified by the 
Veteran has been obtained, and that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.




Analysis

The RO initially denied service connection for insomnia with 
disrupted sleep architecture due to exposure to asbestos, 
claimed as a pulmonary condition, in a November 2004 rating 
decision.  The RO notified the Veteran of that decision and 
apprised him of his procedural and appellate rights, but he 
did not initiate an appeal.  Therefore, that decision is 
final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103.  

The Board has jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  
Accordingly, regardless of the RO's actions, the Board must 
initially determine on its own whether there is new and 
material evidence to reopen this claim before proceeding to 
readjudicate the underlying merits of this claim.  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  

The Court has held that, in determining whether new and 
material evidence has been submitted to reopen a claim, it is 
necessary to consider all evidence added to the record since 
the last time the claim was denied on any basis.  See Evans 
v. Brown, 9 Vet. App. 273 (1996) (emphasis added).

Because the Veteran's claim to reopen service connection was 
filed after 2001, the amended regulations are applicable.  
See 66 Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection for insomnia with disrupted 
sleep architecture due to exposure to asbestos in the 
aforementioned November 2004 rating decision because evidence 
at the time failed to show that insomnia with disrupted sleep 
architecture was due to exposure to asbestos, and was not 
incurred in or aggravated by service.  

Evidence of record at the time of the November 2004 rating 
decision consisted of the Veteran's original claim 
application; his STRs and VA treatment records dated from 
2000 to 2004.  

The additional evidence received since the November 2004 
rating decision consists of additional VA treatment records 
dated in 2003 and 2004, an RO hearing transcript dated in 
July 2007, and statements from the Veteran and his 
representative.    

Upon a review of the additional evidence received since the 
November 2004 rating decision, the Board finds that new and 
material evidence within the meaning of 
38 C.F.R. § 3.156(a) has been received.  Specifically, the 
Veteran testified at the  April 2007 RO hearing that he was 
exposed to asbestos from working with boilers and coal during 
service.  Further, a September 2003 VA computed tomography 
(CT) of the thorax showed several calcified pleural plaques 
along the right lower hemithorax and diaphragmatic surface at 
the right side due to previous asbestos exposure or old 
granulomatous disease.  See VA CT report dated in September 
2003.  This September 2003 VA CT report, read together with a 
previously submitted March 2004 VA CT report discussing the 
Veteran's pleural plaques and sleep disordered breathing, 
appear to link his sleep disorder and pleural plaques, which, 
as suggested by the September 2003 VA CT report, may be due 
to exposure to asbestos.   

Thus, presuming the credibility of this evidence, these VA 
treatment records present evidence of that the Veteran's 
insomnia with disrupted sleep architecture may be due to 
exposure to asbestos in service and provide a possible 
relationship between the Veteran's insomnia with disrupted 
sleep architecture and his military service.  
This evidence is new, not cumulative, and relates directly to 
an unestablished fact necessary to substantiate the Veteran's 
claim.  Thus, as new and material evidence has been received, 
the Veteran's claim for service connection for insomnia with 
disrupted sleep architecture is reopened.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).


ORDER

As new and material evidence has been received, the claim for 
service connection for insomnia with disrupted sleep 
architecture is reopened.  To this extent, the appeal is 
granted.


REMAND

Before addressing the merits of the issues of whether new and 
material evidence has been received to reopen a previously 
denied claim for asthma and of service connection for 
insomnia with disrupted sleep architecture, the Board finds 
that additional development of the evidence is required.

First, with regard the Veteran's asthma, he reported during 
the April 2007 RO hearing that he was treated for asthma 
shortly after discharge from service, has been diagnosed with 
asthma, and currently receives treatment for the disorder.  
However, no recent post-service treatment records regarding 
asthma has been associated with the claims file are 
incomplete.  In this regard, VA's duty to assist includes 
obtaining records of the Veteran's relevant VA medical 
treatment.  38 U.S.C.A. 
§ 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  Because 
any record of a diagnosis of, and treatment for, asthma would 
be relevant to the Veteran's claim, the RO should attempt to 
obtain these records, and, if they no longer exist, must make 
this express declaration to confirm that further attempts to 
obtain them would be futile.  The Veteran also has to be 
apprised of this.  Thus, a remand is warranted to obtain 
these records.

Next, a VA examination is needed to determine the current 
nature, severity, and etiology of the Veteran's insomnia with 
disrupted sleep architecture.  In this regard, in disability 
compensation (service-connection) claims, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence of in-service incurrence or 
aggravation of a disease or injury, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service, but 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  

Here, the Veteran claims that his insomnia with disrupted 
sleep architecture, which he had previously claimed as a 
pulmonary condition, is due to exposure to asbestos when he 
worked with coal in the boilers while in service.  See RO 
hearing transcript dated in April 2007.  

For claims related to asbestos exposure, the VA Adjudication 
Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C (Manual), provides information concerning claims 
for service connection for disabilities purportedly resulting 
from asbestos exposure.  Common materials that may contain 
asbestos are steam pipes for heating units and boilers, 
ceiling tiles, roofing shingles, wallboard, fire-proofing 
materials, and thermal insulation.  M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, Subsection 9.  The Manual 
also lists some of the major occupations involving exposure 
to asbestos include mining; milling; shipyard work; 
insulation work; demolition of old buildings; carpentry and 
construction; manufacture and servicing of friction products 
such as clutch facings and brake linings; and manufacture and 
installation of products such as roofing and flooring 
materials, asbestos cement sheet and pipe products, and 
military equipment.  Id. at Subsection 9(f).  

Inhalation of asbestos fibers can lead to a non-exclusive 
list of asbestos-related diseases/abnormalities, such as 
fibrosis (the most commonly occurring of which is 
interstitial pulmonary fibrosis, or asbestosis); tumors; 
pleural effusions and fibrosis; pleural plaques; 
mesotheliomas of pleura and peritoneum; and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at 
Subsection 9(b).  

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  The 
extent and duration of exposure to asbestos is not a factor 
for consideration.  Id. at Subsection 9(d).   

The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether:  (1) service records demonstrate 
the Veteran was exposed to asbestos during service; 
(2) development has been accomplished sufficient to determine 
whether the Veteran was exposed to asbestos either before or 
after service; and (3) a relationship exists between exposure 
to asbestos and the claimed disease in light of the latency 
and exposure factors.  Id. at Subsection 9(h).  See also 
VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33,422 
(2000).  

In this regard, the Board notes that the Veteran's STRs are 
completely devoid of any complaint of, or treatment for, 
injuries related to exposure to asbestos.  However, the 
Veteran insists that he was exposed to asbestos during 
service because he worked with boilers and coal during 
service, and was treated for pneumonia and asthma due to such 
exposure.  See RO hearing transcript dated in April 2007.  In 
this regard, the Veteran is competent to provide testimony 
regarding the symptomatology he experienced and treatment he 
received during service.  Jandreau, 492 F.3d at 1377; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

Post-service, treatment records show that he complained of 
nighttime nasal congestion and cough in July 2003.  An X-ray 
taken of his chest at the time showed calcified right pleura, 
probably secondary to asbestos exposure.  A September 2003 CT 
of his thorax showed several calcified pleural plaques along 
the right lower hemithorax and diaphragmatic surface at the 
right side due to previous asbestos exposure or old 
granulomatous disease.  In January 2004, the Veteran was 
given a pulmonary function test.  Subsequently, in March 
2004, VA treatment records show that the Veteran denied post-
service occupational exposure to asbestos, but treatment 
records indicated that he has pleural plaques that are 
generally associated with asbestos exposure.  This March 2004 
VA treatment record further noted symptoms of sleep apnea, 
and indicated that sleep disordered breathing may contribute 
to fatigue and daytime sleepiness.  In September 2004, the 
Veteran completed a nocturnal polysomnography for suspected 
sleep disordered breathing.  He was diagnosed with insomnia 
with disrupted sleep architecture.  See VA treatment records 
dated in July 2003, September 2003, January 2004, March 2004, 
and September 2004.  Thereafter, the RO denied service 
connection for the disorder, which the Veteran had claimed as 
a pulmonary condition, in a November 2004 rating decision.  

Thus, in light of the Veteran's competent testimony regarding 
symptomatology of exposure to asbestos in service, VA 
treatment records showing pleural plaques related to exposure 
to asbestos and their possible relationship to his sleep 
disordered breathing, and the Court's decision in McLendon, a 
comprehensive VA medical examination and opinion are needed 
to determine the exact nature and etiology of his insomnia 
with disrupted sleep architecture and whether the disorder is 
traceable back to his military service, including any 
exposure to asbestos during service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain all records of VA treatment 
that the Veteran may have received for his 
asthma since discharge September 2004 
until the present.  Further, contact the 
Veteran to identify all private physicians 
from whom he has received treatment for 
asthma since his discharge from service.  
If any private treatment records exist, 
the RO also should ask the Veteran to 
provide authorization of release for these 
records and obtain them or ask the Veteran 
to submit such records.  All attempts to 
secure these records, and any response 
received, must be documented in the claims 
file.  If no records are available, a 
response to that effect is required and 
should be documented in the file.

2.  Arrange for the Veteran to undergo a 
VA examination, by an appropriate 
specialist, to determine the nature and 
etiology of any current pulmonary 
disorder, including insomnia with 
disrupted sleep architecture.  The claims 
file must be made available for review of 
the pertinent medical and other history, 
particularly the records of any relevant 
treatment.  

The examination should include any 
necessary diagnostic testing or 
evaluation.  The examination report should 
include any current manifestations of 
pulmonary lung disease and results from 
any pulmonary function studies conducted, 
including readings of the ratio of Forced 
Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC), and readings 
of Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath 
Method (DLCO (SB)).    

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate whether 
the Veteran currently has insomnia with 
disrupted sleep architecture or any other 
pulmonary disorder, and if so, whether it 
is at least as likely as not that such 
disorders are related to his military 
service, including any exposure to 
asbestos during service.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible.

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claim.  

3.  After completing the above 
development, the RO should readjudicate 
the Veteran's claims to reopen a 
previously denied claim for service 
connection for asthma and for service 
connection for insomnia with disrupted 
sleep architecture, including as due to 
exposure to asbestos, considering the VA 
examination and any new evidence secured 
since the August 2007 SSOC.  If the claims 
are not granted to the Veteran's 
satisfaction, send him and his 
representative another SSOC.  It must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations.  
The Veteran should be given an opportunity 
to respond to it before returning the file 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


